IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 115

                                                               October Term, A.D. 2016

                                                                  November 30, 2016

WILLIAM KENNETH HALL,

Appellant
(Defendant),

v.                                                 S-16-0178

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered unconditional guilty pleas to five felonies: two
counts of sexual abuse of a minor in the second degree; one count of immoral or indecent
acts; and two counts of sexual assault in the third degree. Wyo. Stat. Ann. § 6-2-
315(a)(i); § 14-3-105(a); and § 6-2-304(a)(i). Appellant filed this appeal to challenge the
district court’s June 13, 2016, “Judgment and Sentence.”

[¶2] On September 7, 2016, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). The same day, this Court entered an “Order
Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that
Appellant “may file with this Court a pro se brief specifying the issues he would like this
Court to consider in this appeal.” This Court also provided notice that, after the time for
filing a pro se brief expired, this Court would “make its ruling on counsel’s motion to
withdraw and, if appropriate, make a final decision on this appeal.” Later, this Court
granted Appellant’s request for an extension of time to file his brief. This Court ordered
that Appellant could file a pro se brief on or before November 21, 2016.
[¶3] This Court notes that Appellant has not filed a pro se brief or other pleading in the
time allotted. However, on November 17, he filed a letter indicating he desired to
withdraw his appeal “unless this Court is willing to appoint an attorney who can actually
perform the necessary investigation to acquire the evidence to support my claims.” After
careful consideration of the letter, the Court finds it cannot accept such an equivocal
withdrawal of an appeal, especially when the withdrawal does not satisfy the
requirements of W.R.A.P. 18.

[¶4] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s June 13, 2016, “Judgment and Sentence” should be
affirmed. It is, therefore,

[¶5] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, William Kenneth Hall, is hereby permitted to withdraw as counsel of
record for Appellant; and it is further

[¶6] ORDERED that the district court’s June 13, 2016, “Judgment and Sentence” be,
and the same hereby is, affirmed.

[¶7]   DATED this 30th day of November, 2016.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice